DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 2/15/2022.
Claim(s) 1, 6, 8-9, 11, 13 is/are amended.	
Claim(s) 1-6, 8-14 is/are pending in this Office Action.
Claim Rejections - 35 USC § 112
Applicant’s amendments to overcome 35 USC 112(b) rejections of the non-final rejection mailed 1/12/2022, hereafter referred to as the non-final rejection, have been approved. The rejections have been removed. 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-6, 8-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giurgiu et al. (US 2017/0277716 A1), hereafter referred to as Giurgiu in view of Fujimoto (US 2007/0299606 A1).
Regarding claim 1, Giurgiu teaches a method for providing a map in a vehicle, comprising: 
executing, by a vehicle processor (“processor 200”, Fig. 8, wherein “The mobile device 122 may also be an automobile head unit, infotainment system, and/or any other known or later developed automotive navigation system”, para. 0027), a software application (“instructions”, para. 0103) to control an operation of the vehicle (“vehicle 124”, Fig. 3) (“The autonomous vehicle may steer, brake, or accelerate the vehicle”, para. 0078); 
storing, by the vehicle processor in a vehicle data memory (“onboard database 143”, para. 0058), an initial map (“vehicle map”, para. 0021, also referred to as “local vehicle map”, para. 0039) (“The connected vehicle…includes a vehicle map, which is in a format (e.g., schema and values) similar to the server map”, para. 0021, “database 143 may include the server map”, para. 0068); 
determining, by a vehicle receiver (“probe 131”, Fig. 1 and “optical distance system”, “image capture system”, “sound distance system”, “radio distance system”, para. 0030, see also “sensors”, para. 0035-0036), position information (“distance data”, “probe data”, para. 0030, “location data”, para. 0031) of the vehicle or of other vehicles (“At act S101, the mobile device 122 receives or probe 131 detects a road feature…The probe 131 generates sensor data indicative of the road feature or road object. The probe data may include distance data as generated from the optical distance system (e.g., LiDAR), the image capture system (e.g., camera), the sound distance system (e.g., SONAR), or the radio distance system (e.g., RADAR)”, para. 0030,
“The vehicles 124 may include a global positioning system, a dead reckoning-type system, cellular location system, or combinations of these or other systems, which may be referred to as position circuitry or a position detector. The positioning circuitry may include suitable sensing devices that measure the traveling distance, speed, direction, and so on, of the mobile device 122. The positioning system may also include a receiver and correlation chip to obtain a GPS signal. Alternatively or additionally, the one or more detectors or sensors may include an accelerometer built or embedded into or within the interior of the mobile device 122. The accelerometer is operable to detect, recognize, or measure the rate of change of translational and/or rotational movement of the mobile device 122. The mobile device 122 receives location data from the positioning system”, para. 0031); 
determining, by the vehicle processor, route information (“geographic position of the vehicle”, para. 0030, “position of the vehicle, or position of the road feature relative to the vehicle”, para. 0039, “location of the “mobile device”, para. 0031) of the vehicle or of the other vehicles based on the position information (“The position of the vehicle, or position of the road feature relative to the vehicle, has been logged when the road feature was detected in act S101”, para. 0039, “The probe data may also include the geographic position of the vehicle 124, and the geographic position of the road feature may be calculated from the geographic position of the vehicle and the associated camera data, LiDAR data, SONAR data, or RADAR data”, para. 0030, “The location data indicates the location of the mobile device 122. The position circuitry may be included…in another module of the vehicle”, para. 0031); 
(“The server includes a server map. The server map includes road segments representative of roadways or other pathways, which are linked together at nodes”, para. 0020, “The connected vehicle, which may be either integrated in the vehicle or a mobile device of a traveler of the connected vehicle, includes a vehicle map, which is in a format (e.g., schema and values) similar to the server map. The server pushes updates from the server map to the vehicle map”, para. 0021, see also “S111” and para. 0055), and performing the following steps: 
setting, by the vehicle processor, a first confidence level (“confidence level”, para. 0055, “S109”, Fig. 2),
providing, by the vehicle processor, the first confidence level to a plurality of software applications (“routing instruction” which comprises “outlining the route, the types of maneuvers to be taken at various locations along the route, locations of certain types of features”, para. 0081, see also “driving functions”, para. 0079 and “navigation application, mapping application, or data collection application”, para. 0022, see also “traffic and/or navigation-related applications”, para. 0087) (“S111”, Fig. 2) (“In act S111, when the confidence level for the road object is at a second level (e.g., low or medium numerical value), the mobile device 122 sends an update to the server 125”, para. 0055, “A database 123, including the server map, is also connected to the server 125”, para. 0025), 
determining, by the plurality of software applications, based on the first confidence level, to use the updated map in a first manner to control the operation of the vehicle (“HAD vehicle may control the vehicle through steering or braking in response to the vehicle database 123”, para. 0079, “the mobile device 122 may generate a routing instruction based on the vehicle database 123”, para. 0081). 

Regarding the limitations,
“updating, by the vehicle processor, the first updated map to create a second updated map by adjusting roads in the first updated map based on the route information, and performing the following steps: 
setting, by the vehicle processor, a second confidence level, 
providing, by the vehicle processor, the second confidence level to the plurality of software applications, and 
determining, by each of the plurality of software applications, based on the second confidence level, to use the second updated map in a second manner to control the operation of the vehicle; and 
updating, by the vehicle processor, the second updated map to create a third updated map by adjusting roads in the second updated map based on the route information, and performing the following steps: 
setting, by the vehicle processor, a third confidence level, 
providing, by the vehicle processor, the third confidence level to the plurality of software applications, and 
determining, by each of the plurality of software applications, based on the third confidence level, to use the third updated map in a third manner to control the operation of the vehicle”,
these are iterative limitations, wherein the first “updating…the initial map” is being repeated twice, i.e., there is no distinguishable difference between how the first, second, and third “updating” steps are performed. Giurgiu teaches this iterative process, wherein “the updates may be made on a predetermined schedule or at a predetermined interval. The predetermined time schedule may dictate 
Giurgiu does not explicitly teach wherein each of the plurality of software applications determine, based on the first confidence level, to use the updated map in a first manner to control the operation of the vehicle, but instead teaches wherein “routing instruction” is determined based on the confidence level received from the “vehicle database 123” (para. 0081).
However, Fujimoto teaches a driving assistance system, comprising:
determining, by each of a plurality of software applications (“driving assistance applications including a brake (or stop) control, a speed control, a notice or an alarm relating to the foregoing, a headlight control, and an air-conditioner control”, para. 0031), based on a first confidence level (“map reliability degree R”, para. 0032), to use a map (“map data such as road map data”, para. 0030) in a first manner to control operation of a vehicle (“vehicle”, para. 0024) (“Once a map reliability degree R is computed, the control circuit 2 and application control unit 23 execute a certain operation corresponding to the computed map reliability degree R for each driving assistance application”, para. 0043, see also para. 0046 and 0030-0032).

All the components are known in Giurgiu and Fujimoto. Giurgiu teaches updating a map, assigning it a confidence level, and operating at least a navigation application using the map based on the confidence level. Fujimoto teaches assigning a map a confidence level, and operating each of a plurality of driving assistance applications using the map based on the confidence level. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Giurgiu with the teachings of Fujimoto by generating “driving functions” (para. 0079) and “routing instruction” (para. 0081) for the “autonomous vehicle” (para. 0077) of Giurgiu by executing “a certain operation corresponding to the computed map reliability degree R for each driving assistance application”, as taught by Fujimoto (para. 0043). The motivation for doing so would be to accommodate “a required positioning accuracy [which] varies based on each driving assistance application or each operation of the each driving assistance application”, as taught by Fujimoto (para. 0043).

Regarding claim 3, Giurgiu further teaches wherein, until route information has been determined by the vehicle processor, the vehicle processor uses the initial map (wherein until the “position of the road feature relative to the vehicle” (para. 0039) is determined in step “S101” of Fig. 2, the “local vehicle map” (para. 0039) has not been updated and is thus being used by the vehicle).

Regarding claim 4, Giurgiu further teaches, wherein, after route information has been determined by the vehicle processor, the vehicle processor uses the initial map and the route information (“In act S110, when the confidence level for the road object is at a first level (e.g., high numerical value), the mobile device 122 does not send an update to the server 125 and the server map. The mobile device 122 may discard, delete or ignore the detection made in act S101, which is in response to the comparison of the geographic location and the comparison of the confidence level”, para. 0053).

Regarding claim 5, Giurgiu further teaches wherein, after route information has been determined by the vehicle processor, the vehicle processor uses the initial map or a portion of the initial map (“In act S110, when the confidence level for the road object is at a first level (e.g., high numerical value), the mobile device 122 does not send an update to the server 125 and the server map. The mobile device 122 may discard, delete or ignore the detection made in act S101, which is in response to the comparison of the geographic location and the comparison of the confidence level”, para. 0053).

Regarding claim 6, Giurgiu further teaches wherein, after route information has been determined by the vehicle processor, the initial map includes the route information or a map compiled based on the route information, or includes a region thereof (“At act S107, the mobile device 122 determines whether there is a geographical match for the road feature based on the comparison made in act S105…When there is no match, the detected road object is considered a new object. In response to the determination of a new object, an update message (e.g., proposed update) is sent from the mobile device 122 to the server 125 to potentially update the remote map, as shown by act S108. The update may be based on the data from the probe 131”, para. 0048).

Regarding claim 8, Fujimoto further teaches wherein the third updated map is subdivided into regions (“first region group”, “second region group”, para. 0027) by the vehicle processor (“the map database 8 includes (i) detail map data having a detail (high) accuracy level with respect to a first region group, i.e., cities, main traffic locations, and (ii) general map data having a usual accuracy level with respect to a second region group, i.e., regions other than the first region group”, para. 0027), to each of which a measure of confidence is assigned (“The map database 8 may includes map data having an identical accuracy level with respect to all regions of the nation”, para. 0027). Fujimoto does not explicitly teach wherein the measure of confidence is increased during each of a plurality of updates.
However, since Giurgiu teaches “In act S112, the confidence level is increased, either for the vehicle map by the mobile device 122, for the server map by the server 125, or both” (para. 0055), it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Giurgiu in view of Fujimoto such that each of a “first region” and a “second region” as taught by Fujimoto (para. 0027) increases with each update, as taught by Giurgiu (para. 0055). The motivation for doing so would be to update multiple regions of a map stored in a vehicle database to save bandwidth or time. 
Further, it has been held that duplication of parts involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). In this case, Giurgiu teaches increasing a level of confidence for the vehicle map (para. 0027), thus it would have been obvious to one of ordinary skill in the art before the effective filing date to perform this update for more than one map or more than one region. 

Regarding claim 9, Giurgiu further teaches wherein the vehicle processor uses the third updated map if the third updated map is available (see para. 0020 citation in the rejection to claim 1).

Regarding claim 10, Giurgiu further teaches wherein the initial map is marked as unconfirmed by the vehicle processor, or is assigned a low measure of confidence by the vehicle processor (“the confidence level is either a high level or a low level”, para. 0052, see “Low” at “S109”, Fig. 2).

Regarding claim 11, Giurgiu further teaches wherein, if the third updated map has been compiled for a predetermined region of the initial map, the predetermined region of the initial map is not used by the vehicle processor (“In act S110, when the confidence level for the road object is at a first level (e.g., high numerical value), the mobile device 122 does not send an update to the server 125 and the server map. The mobile device 122 may discard, delete or ignore the detection made in act S101, which is in response to the comparison of the geographic location and the comparison of the confidence level. The mobile device 122 may flag the detection made in act S101 to block transmission to the server 125. The mobile device 122 may identify that the detection made in act S101 is redundant”, para. 0053).

Regarding claim 13, Giurgiu further teaches wherein the vehicle processor uses the third updated map if the third updated map is available (see para. 0020 citation in the rejection to claim 1).






Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giurgiu et al. (US 2017/0277716 A1) in view of Fujimoto (US 2007/0299606 A1) further in view of Kim et al. (US 2017/0003134 A1), hereafter referred to as Kim. 
Regarding claim 2, Giurgiu teaches a “vehicle map” (para. 0021) which is a “local vehicle map” (para. 0039), but Giurgiu in view of Fujimoto do not explicitly teach wherein the initial map is stored during manufacture of the vehicle.

Kim teaches an advanced driver assistance apparatus, display apparatus for vehicle and vehicle, comprising:
storing, by a vehicle processor (“processor 470”, Fig. 10, see also para. 0359) in a vehicle data memory (“memory 430”, Fig. 10), an initial map (“map data”, para. 0376), 
wherein the initial map is stored, by the vehicle processor in the vehicle data memory, during manufacture of a vehicle (“vehicle 700”, Fig. 1) (“The memory 430 may store map data for implementing the navigation function. Here, the map data may be pre-stored during production of the vehicle 700”, para. 0376).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Giurgiu in view of Fujimoto with the teachings of Kim such that the “local vehicle map” (para. 0039) of Giurgiu is “pre-stored during production”, as taught by Kim (para. 0376) to achieve the predictable result of having the local vehicle map stored during production of the vehicle. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The motivation for doing so would be for the manufacture to charge customers more for the vehicle with such a “navigation function” (para. 0376, Kim). 

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giurgiu et al. (US 2017/0277716 A1) in view of Fujimoto (US 2007/0299606 A1) further in view of Ma et al. (US 2013/0103293 A1), hereafter referred to as Ma.
Regarding claim 12, Giurgiu in view of Fujimoto do not explicitly teach wherein the initial map is a freely available map. Instead, Giurgiu teaches the initial map is a “local vehicle map” (para. 0039) of the “connected vehicle” (para. 0021). 

Regarding claim 14, Giurgiu in view of Fujimoto do not explicitly teach wherein the initial map is an open source map. Instead, Giurgiu teaches the initial map is a “local vehicle map” (para. 0039) of the “connected vehicle” (para. 0021).
However, regarding claims 12 and 14, Ma teaches a navigation system incorporated in a vehicle and method of operation thereof (“a navigation system 100 with turn restriction mechanism in an embodiment of the present invention. The navigation system 100 includes a first device 102…the first device 102…can be incorporated with a vehicle”, para. 0030-0031), comprising:
storing, by a vehicle processor (“first device 102”, Fig. 7) in a vehicle data memory (“first storage unit 714”, Fig. 7), an initial map (“default map 202”, Fig. 6), 
wherein the initial map is a freely available map and an open source map (“The default map 202 can represent an Open Street Map (OSM)™. For example, OSM can represent a map data (OSM data) developed by a collaborative, open source project to develop free geographic data”, para. 0039). 
All the components are known in Giurgiu in view of Fujimoto and Ma. Both Giurgiu in view of Fujimoto and Ma teach navigation applications in a vehicle. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Giurgiu in view of Fujimoto with the teachings Ma by utilizing the Open Street Map (OSM)™, as taught by Ma as the “local vehicle map” of Giurgiu (para. 0039). The motivation for doing so would be to reduce cost by utilizing the “free geographic data” as taught by Ma (para. 0039) and to eliminate “the shortcomings of the default map 202 with OSM data”, as taught by Ma (para. 0142). 
Response to Arguments

Conclusion







Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665